DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
This Office Action is in response to the Applicant’s Amendment filed on 08/05/2021.  In virtue of the amendment:
Claims 1-24 are present in the instant application.
Claims 1, 10, 12 and 16 are currently amended.
Claims 12-15 are withdrawn from further consideration.
Claims 1-11 and 16-24 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-15, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 12/10/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

The Applicant’s Argument, filed on 08/05/2021, have been considered and found persuasive.  Therefore, the amended claims 1-24, after conducting of comprehensive search, are allowable.
Examiner’s Statement of Reasons for Allowance
Claims 1-24 are allowed.
The primary reasons for the allowance of the claims are in the inclusion of the limitation(s):
“… an implantable medical device IMD) comprising: a housing configured to house communication circuitry within an internal side of the housing; and a planar antenna, having a curved structure, that is stacked on an external side of the housing and coupled to the communication circuitry, wherein the planar antenna having the curved structure forms an enclosed structure with connected ends with a gap separating a portion of the planar antenna from other portions of the planar antenna” and combination thereof, in the claim(s), i.e., claim 1 (claims 2-11 are allowed as being dependent on claim 1),
“… a method of manufacturing an implantable medical device (IMD), the method comprising: forming a housing configured to house communication circuitry within an internal side of the housing; stacking a planar antenna, having a curved structure, on an external side of the housing, wherein the planar antenna having the curved structure forms an enclosed structure with connected ends with a gap separating a portion of the planar antenna from other portions of the planar antenna; and coupling the planar antenna with the communication circuitry” and 
“… an implantable medical device IMD) comprising: a housing configured to house communication circuitry within an internal side of the housing; and an antenna having a curved structure formed on an external side of the housing and coupled to the communication circuitry, wherein a resonant frequency of the antenna is based on a dielectric constant of tissue surrounding the antenna when the IMD is implanted, and wherein a current distribution of the antenna is in-phase in opposite sides of the antenna, wherein the planar antenna having the curved structure forms an enclosed structure with connected ends with a gap separating a portion of the planar antenna from other portions of the planar antenna” and combination thereof, in the claim(s), i.e., claim 16 (claims 17-24 are allowed as being dependent on claim 16), which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in Prasannakuma (U.S. Pub. 2014/0133123 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844